Citation Nr: 0100958	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability evaluation due to 
individual unemployability resulting from service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from April 1964 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein TDIU benefits was denied.


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service- connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable. 38 C.F.R. § 4.16(a) (2000).

In the present case, the veteran is currently service 
connected for a right knee disability, rated as 60 percent 
disabling, and a granuloma of the right lung, rated as 
noncompensable.  His current combined service connected 
disability evaluation is 60 percent.  While the veteran 
currently meets the schedular threshold set forth in 38 
C.F.R. § 4.16, the Board finds that remand of the case is 
necessary.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In particular, the 
duty to assist requires that VA provide a medical examination 
when such examination is necessary to make a decision on the 
claim.  Id. at § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  

After a review of the evidence, the Board finds that a new VA 
examination would be probative.  A March 1995 VA medical 
certificate indicates that the veteran complained of pain in 
his knees more severe on the right.  He indicated that he was 
terribly frustrated with his situation and complained that he 
was too injured in his knees to work.  However, the medical 
certificate does not indicate that a health care provider 
proffered an opinion as to the relationship of the veteran's 
service connected disabilities alone to his employability.  
Similarly, the Board notes that the most recent medical 
evidence pertaining to the veteran's service connected right 
knee disability is contained in an October 1996 VA joints 
examination report.  However, the examination did include an 
opinion as to whether the veteran's current service connected 
disabilities render him unemployable or otherwise impair his 
ability to seek and to maintain employment.  Accordingly, in 
order to satisfy the duty to assist, the Board is of the 
opinion that an examination should be conducted to ascertain 
whether the veteran's service connected disabilities render 
him unemployable.  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right 
knee disability and right lung granuloma 
since October 1996.  After securing the 
necessary release, the RO should obtain 
these records.

2.  After completion of the above, the 
veteran should be afforded a VA 
examination with an appropriate 
physician(s) to ascertain whether the 
veteran is currently unemployable due 
solely to service connected disabilities.  
The RO is to advise the veteran that 
failure to comply with the actions 
requested herein, without good cause, may 
result in adverse action with regard to 
his claim, to include the denial thereof.

The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  The examiner(s) should be 
asked to indicate on the face of the 
examination report that the claims folder 
has been reviewed prior to examination.  
All necessary tests should be conducted, 
and clinical findings should be recorded 
in detail.  The examiner should review 
the results of any testing prior to 
completion of the report.  A complete 
rationale for all conclusions reached 
should be recorded.  If these matters 
cannot be medically determined without 
resort to mere speculation or conjecture, 
this should be commented upon in the 
report.  The examination report(s) should 
include the following:

a.  An indication as to whether the 
veteran is currently employed. 

b.  An opinion as to whether the 
veteran is unable to secure or 
follow a substantially gainful 
occupation due solely to his 
service-connected disabilities.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 
 



